DETAILED ACTION
Claims 1-20 are pending in the instant application.
   

Allowable Subject Matter
In light of the PTAB decision of June 30, 2021, claims 1-20 stand allowed. The instant claims distinguish over the closest art of record (US 2015/0195235 to Trussel). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leland R Marcus whose telephone number is (571)270-1819 and email address is leland.marcus@uspto.gov. The examiner can normally be reached on flexible.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on 571-272-3955. The fax number for the organization where this application is assigned is 571-273-8300.


/Leland Marcus/
Primary Examiner
Art Unit 3623